Santucci, J.,
dissents and votes to affirm the order in the following memorandum: In my opinion the Supreme Court correctly granted the defendant’s motion to dismiss the complaint.
As noted by the majority, the plaintiff alleges that she was injured when she fell on the exterior concrete steps leading to the front door of the defendant’s house. She further alleges that “the lack of lighting and the mat [at the top of the stairs] caused me to fall.” It is well settled that to establish a prima facie case of negligence against a defendant, a plaintiff is required to “establish that defendant either created the allegedly dangerous or defective condition or had actual or constructive notice thereof’ (George v Ponderosa Steak House, 221 AD2d 710, 711; see, Piacquadio v Recine Realty Corp., 84 NY2d 967, 969). In addition, a plaintiff must demonstrate that the alleged dangerous condition was the proximate cause of his or her injury (see, Leary v North Shore Univ. Hosp., 218 AD2d 686, 687).
There is no duty upon a private homeowner to artifically light the exterior of his or her property (see, Lockwood v Proctor, 21 AD2d 686; see also, 86 NY Jur 2d, Premises Liability § 328). This is in contrast to the duty imposed in that regard upon the owner of a public building who is required to “light the exterior of his building at those times when it is open to the public” (Gallagher v St. Raymond’s R.C. Church, 21 NY2d 554, 558 [emphasis supplied]). Furthermore, the plaintiff’s vague assertions regarding the condition of the mat are insufficient to raise a factual issue as to whether the mat was proximately related to her fall (see, Dapp v Larson, 240 AD2d 918).
Under these circumstances, there is no basis to impose liability upon the defendant. Thus the motion for summary judg*462ment was properly granted, regardless of the fact that it was not supported by an affidavit from the defendant homeowner himself (see generally, Fox v Kamal Corp., 271 AD2d 485; Russo v Eveco Dev. Corp., 256 AD2d 566).